Citation Nr: 0618566	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-28 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Martinez, California




THE ISSUE

Entitlement to reimbursement for unauthorized medical 
treatment at Enloe Medical Center on May 24, 2004.  





ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of a Department 
of Veterans Affairs (VA) medical center in Martinez, 
California, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran incurred unauthorized medical expenses during 
treatment in May 2004 for hematuria and blood clots.

3.  VA medical facilities were feasibly available for the May 
2004 treatment, which was not a medical emergency.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

The provisions of the VCAA are only applicable to claims 
governed by 38 C.F.R. Part 3.  Because this claim involves an 
assessment under Part 17 of title 38, the VCAA is not 
applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  In any case, the veteran was provided notice as 
contemplated by the VCAA in July 2004.  

In May 1997, the veteran sought treatment for microhematuria, 
and physicians performed a cystoscopy and bladder biopsy.  In 
June, the veteran experienced gross hematuria with clots 
after an episode of distension.  Physicians diagnosed 
interstitial cystitis.  The veteran avers that he has 
experienced several similar episodes since the initial 
manifestation of the condition, which he maintains with a 
self-catheter.  The veteran was granted service connection 
for bladder dysfunction with urinary frequency in April 1998.

The veteran avers that, on May 24, 2004, he experienced 
severe, worsening pain with blood clots that would not pass 
through his catheter.  He sought emergency treatment and told 
treating physicians that he had experienced obstructive 
urinary symptoms for a few days prior to the examination.  
Cory D. Boyles, M.D., noted the veteran's recent treatment 
for an upper respiratory tract infection, and he diagnosed an 
upper respiratory tract infection with hematuria.  Medical 
personnel placed a catheter and discharged the patient to 
home.  The veteran avers that Dr. Boyle advised him to 
follow-up with his urologist as soon as possible.

To establish entitlement to reimbursement of unauthorized 
medical expenses incurred at a non-VA facility, evidence must 
satisfy three criteria.  See 38 U.S.C.A. § 1728.  First, 
evidence must indicate that the services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  Second, evidence must 
demonstrate that the private care was provided for:  a 
service-connected disability; a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability; any disability of a veteran who 
has a total disability resulting from a service-connected 
disability; or any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program.  Third, evidence must establish that 
no VA or other Federal facilities were feasibly available and 
an attempt to use them beforehand or to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable.  See 38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120.  

Evidence of record does not indicate that the veteran was 
experiencing a medical emergency in May 2004.  The veteran 
has a history of similar symptoms that did not require 
emergency care.  Treating physicians did not indicate that 
the veteran's condition was critical or required immediate 
care.  Moreover, the veteran had experienced similar symptoms 
for several days without seeking treatment.  

Evidence also fails to indicate that VA facilities were not 
feasibly available.  The veteran agued that the closest VA 
facility in Chico did not provide emergency care, did not 
have equipment for the appropriate procedure, and did not 
have an urologist on staff.  Additionally, the veteran states 
that the Sacramento medical center was nearly two hours from 
his home.  Yet the veteran alleged that he had experienced 
similar symptoms for several days, which provided a 
reasonable opportunity to seek authorization for non-VA 
medical care, to complete the two-hour trip to the Sacramento 
medical center, or to establish an appointment with the Chico 
facility for non-emergency care.  

If a claimant is not eligible for reimbursement under 38 
U.S.C.A. § 1728, he may nevertheless be entitled to 
compensation under the Veterans Millennium Health Care and 
Benefits Act.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  
To be eligible for reimbursement under the Act, evidence must 
indicate, among other factors, that:  the services in 
question were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
VA or other Federal facilities were not feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable.  Because the Board finds that these elements, 
addressed above, were not met, the veteran is not entitled to 
reimbursement under the Veterans Millennium Health Care and 
Benefits Act.  Consequently, reimbursement for non-VA care is 
denied.


ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred in May 2004 is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


